
	
		IV
		111th CONGRESS
		1st Session
		H. CON. RES. 128
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2009
			Mr. Rush (for
			 himself, Mr. Payne,
			 Mr. McDermott,
			 Mr. Rangel,
			 Ms. Kilpatrick of Michigan,
			 Ms. Clarke,
			 Mr. Clay, Mr. Fattah, Mr.
			 Cummings, Mr. Meeks of New
			 York, Mr. Cao, and
			 Mr. Royce) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  Africa is of significant strategic, political, economic, and humanitarian
		  importance to the United States.
	
	
		Whereas contemporary United States ties with Sub-Saharan
			 Africa today far transcend the humanitarian interests that have frequently
			 underpinned United States engagement with the continent;
		Whereas Africa now plays an increasingly significant role
			 in meeting the world’s energy needs, supplying new and old technologies with
			 vital mineral resources, and countering the transnational threats of terrorism,
			 piracy, global health crises, and trafficking in illegal narcotics and
			 persons;
		Whereas there is a growing understanding in foreign policy
			 circles that economic development, natural resource management, human security,
			 and global stability are inextricably linked;
		Whereas Freedom House concluded this year that 19 African
			 countries are electoral democracies and asserted that these include “some of
			 the most promising examples of new democracies in the world—places where
			 leaders who came to power through fair and competitive elections provide real
			 opportunities for their citizens to live in freedom”;
		Whereas the United States Millennium Challenge Corporation
			 (MCC) has entered into 11 compacts with African countries, worth nearly $4.5
			 billion, reflecting these countries’ commitment to policies that promote
			 political and economic freedom, investments in education and health, the
			 sustainable use of natural resources, control of corruption, and respect for
			 civil liberties and the rule of law;
		Whereas African economies are among the fastest growing
			 globally and registered nearly 6 percent overall economic growth in 2007, the
			 highest in 20 years;
		Whereas there are now 40 sub-Saharan African countries
			 eligible for trade benefits under the United States African Growth and
			 Opportunity Act (AGOA), the highest number ever;
		Whereas United States exports to Sub-Saharan Africa
			 totaled $14.4 billion in 2007, an amount more than double that of 2001, while
			 United States total imports from sub-Saharan Africa more than tripled during
			 this period, to $67.4 billion;
		Whereas United States firms are a leading provider of
			 foreign direct investment to Sub-Saharan Africa, investing $13.8 billion by
			 year-end 2006;
		Whereas the United States Government and private sector
			 jointly promote Africa’s economic development, United States trade with the
			 region, and United States-Africa business partnerships;
		Whereas African states have collectively adopted the
			 African Union’s New Partnership for Africa’s Development (NEPAD), a
			 self-imposed framework for socio-economic development that aims to improve
			 governance and promote friendlier ties among states;
		Whereas oil from North and Sub-Saharan Africa accounted
			 for over 19.5 percent of United States oil imports in 2008, a greater share
			 than oil from Persian Gulf countries;
		Whereas the proportion of United States oil imports from
			 Africa is expected to grow to 25 percent over the next decade;
		Whereas Africa’s natural resources, if carefully managed,
			 will contribute to global prosperity and expand economic growth in
			 Africa;
		Whereas the creation of a United States military Africa
			 Command in 2007 reflects Africa’s long-term strategic value and strives for a
			 more coherent, coordinated, and effective United States Africa policy;
		Whereas the territorial waters of the Horn of Africa are a
			 zone of international strategic importance because a large proportion of global
			 energy supplies and commercial shipping pass through them, necessitating
			 increased United States cooperation with African countries to improve border
			 and coastal security;
		Whereas United States military cooperation with Africa is
			 growing, with United States and African forces routinely conducting joint
			 exercises;
		Whereas African governments are steadily taking a larger
			 role in the provision of security and peacekeeping on the continent, due in
			 part to United States security assistance and training;
		Whereas over 300 million Muslims live in Africa, where
			 they enjoy a long history of tolerance and inter-faith cooperation, making
			 Africa an ideal place for the United States to foster and expand its
			 relationship with the Islamic world;
		Whereas Africa’s growing importance is reflected in the
			 intensifying efforts of China, Russia, India, Iran, and other countries to gain
			 access to African resources and advance their ties to the region; and
		Whereas a more comprehensive, multi-faceted regional
			 policy is essential for the United States to operate effectively in this
			 increasingly competitive environment: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)Africa is of significant strategic,
			 political, economic, and humanitarian importance to the United States; and
			(2)the United States
			 should vigorously pursue the formation and implementation of an integrated
			 policy framework to advance economic development and trade relations with
			 African nations and to foster strategic, political, economic, humanitarian, and
			 cultural ties of mutual benefit to the United States and Africa.
			
